Exhibit 10.3


CONSULTING AGREEMENT


THIS AGREEMENT is made and entered into by and between Seen on Screen TV, Inc.,
a Nevada corporation, ("Client"), and VoiceFlix, Inc. a Nevada corporation
("Consultant").


WHEREAS, Client desires to secure the services of Consultant and Consultant
desires to provide such services.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto agree as follows:


1. Consultant's Services

1.1 The term of the Consultant's engagement under this Agreement shall commence
on the Effective Date and shall continue until August 1, 2016 unless sooner
terminated as provided in Section 5 below.

1.2. Consultant shall render services: TV commercial production, ecommerce
website production, design and creation of graphic elements and advertising work
product and deliverables, video production, photography, logo design, graphic
design, multi-media production, management of advertising campaigns, both online
and offline, and technological advice from time to time as requested by Client
(the "Services'').

1.3. Clint understands that Consultant will not render legal advice, nor act as
an investment advisor or broker-dealer within the meaning of applicable state
and Federal securities laws.

1.4. Client and Consultant each understand that Client has no obligation
whatsoever to accept or act upon any advice, or use any work product or media
produced or information furnished to Client by Consultant.



2. Compensation and Benefits

2.1. For the services rendered by Consultant pursuant to this Agreement, the
Client shall issue to the Consultant 12 million (12,000,000) shares of 144
restricted common stock, with said Shares being issued in a single stock
certificate.  Said shares will be issued on the last day of each period by the
Company's agent, Registrar and Transfer Co, and mailed directly to Consultant at
the address listed herein below.  Such arrangement will be subject to a standing
order submitted by the Company to Registrar and Transfer Co., a copy of which is
attached hereto as Exhibit A.

2.2. Notwithstanding the terms of Item 2.1, if, in connection with any Services
or matters that are subject of this Agreement, Consultant becomes involved in
any capacity in any action or legal proceeding, during the term of this
Agreement, or after the termination of this Agreement under the terms, unless
such content is attributable to Consultant's sole negligence or willful
misconduct, the Client agrees to reimburse Consultant for the reasonable legal
fee, disbursements of counsel and other expenses (including the cost of
investigation and preparation) incurred by Consultant.



3. Retainer
3.1.    No cash retainer amount is or has been paid to Consultant by Client.


4. Taxes

4.1. All taxes and other charges imposed by federal, state, or local governments
with respect to the Consultant's fees and reimbursable expenses, including, but
not limited to, any income taxes, sales or gross receipts tax or workers'
compensation premiums, shall be the responsibility of, and paid by the
Consultant.




5. Termination of Consultant's Services Consultant's performance of consulting
services pursuant to this Agreement shall terminate upon any of the following
events:




1
VoiceFlix, Inc.
AF
   
Seen on Screen TV, Inc.
AJ




--------------------------------------------------------------------------------







5.1. Consultant's written election to terminate services for the Company, to be
effective ten (10) days thereafter unless an earlier effective date is specified
by Client.

5.2. Company's written election to terminate Consultant's consulting services
for any reason whatsoever.

5.3. Upon the mutual agreement of the parties hereto.




6. Representations of the Consultant  In connection with the issuance of the
Shares as set forth in Section 2(a) above, the Consultant represents and
warrants as follows:




6.1. Risk of Loss.  The Consultant is able to bear the economic risk of an
investment in the Client and has the ability to hold the Shares acquired
indefinitely and the ability to suffer a complete loss of investment.

6.2. Investment Intent and Resale Restrictions.  The Consultant has acquired the
Shares for investment and not with a view to further distribution, and the
Consultant has no present agreement, understanding, or arrangement to subdivide
the Shares or to offer for sale, sell or otherwise transfer any portion of the
Shares to any person.  The Consultant further understands and agrees that a
restrictive investment legend will be placed on any certificate(s) evidencing
the Shares which is issued to it under this agreement.

6.3. Business Acumen.  The Consultant has knowledge and experience in Drupal
website development, video production and advertising and marketing matters,
either through its officers, directors or agents or with its purchaser
representative (if any), and is capable of evaluating the merits and risks of
investing in the Company. ·

6.4. Financial Resources.  The Consultant has adequate financial resources and
other means of providing for its current needs and contingencies and has no need
for liquidity in this investment in the Shares being acquired by Consultant.

6.5. Limited Market for Shares.  The Consultant understands the Shares are
currently traded under the symbol (SONT), but that there is a limited market for
the Company's shares and the Consultant cannot expect to be able to liquidate
this investment readily in case of any emergency.  The Consultant understands
that the Client has no obligation to repurchase the Shares or to register a sale
or distribution of them.




7. Representations of the Company   In connection with the issuance of the
Shares as set forth in Section above, the Company represents and warrants as
follows:

7.1. In order to provide the Services, Consultant must at all times rely upon
the accuracy and completeness of the material and information supplied to
Consultant by Client's officers, directors, agents and employees.

7.2. Company recognizes and confirms that Consultant will not undertake to
independently verify the material and information provided to it by Company.

7.3. The Company hereby represents that all requests for the creation of
multimedia production concerning the Company (i) does not and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein not misleading, and (ii) have
been and will be correct in all material respects.

7.4. The Company represents and warrants that all information it discloses to
Consultant shall be a true representation of the status of the Company at the
time disclosed, void of any fraudulent content and any intentional
misrepresentations.  The Company shall be solely responsible for the content the
Company discloses to outside third parties.

7.5. Consultant agrees not to make any representation, warrantees or promises to
third parties in relation to Client 's business.








2
VoiceFlix, Inc.
AF
   
Seen on Screen TV, Inc.
AJ




--------------------------------------------------------------------------------






8. Disclaimer of Responsibility for Acts of the Company

8.1. The obligations of the Consultant described in this Agreement consist
solely of the furnishing of proofs of multimedia assets to the Company.

8.2. In no event shall Consultant be required by this Agreement to act as the
agent of the Company or otherwise to represent or make decisions for the
Company.

8.3. All final decisions with respect to publishing and other acts of the
Company or its subsidiaries or affiliates, whether or not made pursuant to or in
reliance on proofs, information or advice furnished by Consultant hereunder,
shall be those of the Company or such subsidiary or affiliates, and the
Consultant shall under no circumstances be liable for any expense incurred or
loss suffered by the Company as a consequence of such decision.



9. Remedies Upon Termination

9.1. If Consultant's consulting services are terminated as a result of death or
disability or are terminated by the Client pursuant to Section 5 above, then
Consultant shall be entitled to retain ownership of all Shares, in each case
without reduction and/or adjustment of any kind.

9.2. If Consultant's consulting services are terminated by the Consultant
pursuant Section 5 or by the Client pursuant to Section 5 above, then Consultant
shall be entitled to retain ownership of a pro-rata share of the Shares based
upon the portion of the term of this Agreement completed by the Consultant prior
to its termination and the Consultant shall return the remaining portion of the
Shares to the Company.

9.3. All work product created through date of termination will remain property
of client. C-panel access and cloud strange for source files will be provided to
at no additional expenses for 90 days.  Client will be bound by any licensing
requirements of purchased assets.



10.       Confidentiality of Client Information

10.1 Consultant and Client agree that Consultant may use Client Information only
in pursuance of providing the Services to Client.

10.2. Further, except for any Client Information that (i) is or becomes publicly
available without breach of this Agreement, (ii) can be shown by documentation
to have been known to the Consultant at the time of its receipt from the Client,
(iii) is received from a third party who did not acquire or disclose such
information by a wrongful or tortious act, or (iv) can be shown by documentation
to have been independently developed by the Consultant without reference to any
Client Information, the Consultant will not disclose Client Information to
anyone without the Client's consent.

10.3. The provisions of this Item 10 shall survive the termination of this
Agreement.



11.         Indemnification

11.1 Client shall defend, indemnify and hold Consultant harmless from and
against all claims asserted by a third party and any and all related damages,
losses and expenses, including attorneys' fees, to the extent such claims arise
out of or result from the services performed by Consultant on behalf of Client,
absent sole negligence or willful misconduct of Consultant.

11.2. Notwithstanding the foregoing, Consultant shall not be liable, and the
Client and its directors and officers hereby release and waive any claims that
may arise against Consultant, with respect to any advice provided in good faith
by Consultant to the Client or its directors or officers.

11.3. The provisions of this Item 11 shall survive the termination of the
Agreement.



12.       Term of Agreement





3
VoiceFlix, Inc.
AF
   
Seen on Screen TV, Inc.
AJ




--------------------------------------------------------------------------------







12.1. This Agreement is effective as of the date of this Agreement, and may be
terminated by either Client or Consultant with or without cause by giving
written notice of termination.  Such notice of termination will be effective
upon giving of said notice, or as may otherwise be stated in the notice. Notice
shall be deemed given when personally delivered, or when mailed, postage
prepaid, by registered or certified mail, to the party so to be notified at the
address of such party last of record with the party giving such notice.  In
addition, notice shall be deemed given if faxed or e-mailed to the party so to
be notified by the party giving such notice.

12.2. In the event this Agreement is terminated, Client will be obligated to
comply to the extent that any remaining balance of a retainer may be offset
against a final invoice hereof for any fees or reimbursable expenses for the
Services. In the event that the amount of the final invoice is less than the
balance of the retainer, the amount of the retainer in excess of the amount of
the final invoice will be mailed, postage prepaid, to Client within ten (10)
days of termination of this Agreement.



13.       Independent Contractor

13.1. Consultant will be an independent contractor at all times while performing
the Services.

13.2. Consultant will not obligate or bind Client in any way.

13.3. This Agreement shall not be interpreted as creating or evidencing any
association, joint venture or partnership between Client and Consultant or as
imposing any partnership obligation or liability on Client or Consultant or as
imposing any partnership obligation or liability on Client or Consultant.



14.       Non-Exclusivity

14.1. The Company expressly understands and agrees that Consultant shall not be
prevented or barred from rendering services of the same nature as or a similar
nature to those described in this Agreement, or of any nature.  Consultant shall
have the right to perform services for others during the duration of this
agreement without the knowledge of Client.



15.       Assignment

15.1. Neither party will (by contract, operation of law or otherwise) assign
this Agreement or any right under this Agreement without the prior written
consent of the other party.



16.       Entire Agreement

16.1. This Agreement states the entire agreement between Client and Consultant
with regard to the Services.



17.       Governing Law

17.1. This Agreement shall be deemed to have been made and entered into in the
State of Washington, and shall be governed by the laws of said state.



A facsimile or email transmission of this signed agreement shall be legal and
binding on all parties hereto.  The agreement may be signed in one or more
counterparts, each of which shall be deemed an original .




Agreed  to this Tuesday, February 16, 2016


CLIENT
 
CONSULTANT
         
By
ANTOINE JARJOUR
 
By
AMBER JOY FINNEY
         
Antoine Jarjour
 
Amber Joy Finney
Seen on Screen TV, Inc.
 
VoiceFlix, Inc




4
VoiceFlix, Inc.
AF
   
Seen on Screen TV, Inc.
AJ




--------------------------------------------------------------------------------






EXHIBIT "A"


2.16.16


Registrar and Transfer Co.
10 Commerce Drive
Cranford, NJ 07016- 10I0


Re: Order for Issuance of 144 Restricted Shares and Certificates to Consultant,
VOICEFLIX, INC for services rendered.




You are hereby authorized and directed, as Transfer Agent and Registrar for the
common stock, par value $0.001 per share (the "Common Stock"), of Seen on Screen
TV. Inc. (SONT) to register and countersign certificates representing the
indicated number of shares of Common Stock below to the above-referenced
Consultant with the legend below printed on each such certificate.  The
effective date of each issuance is also indicated below.  Please follow normal
Seen on Screen TV, Inc. procedures for issuance of the certificates according to
the schedule below unless you are instructed by SONT before any such date that
this letter of instruction is revoked.  Please mail each certificate by
certified mail, return receipt requested, to Consultant at the address set forth
below on the date indicated below and report each transaction to Seen on Screen
TV, Inc. in accordance with normal procedures.


Consultant:


VoiceFlix , Inc
12515 NE 117 Place #H-4
Kirkland, WA 98034
EIN: 46-3636526


1)      12,000,000 shares. (Twelve million shares) February 16, 2016







 
Thank you.
   
Sincerely,
               
ANTOINE JARJOUR
   
Antoine Jarjour
   
Chief Executive Officer, Seen on Screen TV, Inc.
 





Restrictive Legend:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED
UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO THE  ISSUER, THE TRANSFER
QUALIFIES FOR AN EXEPMTION FROM OR EXEMPTION TO THE REGISTRATION PROVISIONS
THEREOF.













5
VoiceFlix, Inc.
AF
   
Seen on Screen TV, Inc.
AJ




--------------------------------------------------------------------------------




SEEN ON SCREEN TV, INC.
STOCK PURCHASE AGREEMENT




STOCK PURCHASE AGREEMENT (the "Agreement") entered into as of the 16th day of
February, 2016, by and between Seen on Screen TV, Inc. (SONT) a Nevada
corporation (the "Seller"). and VoiceFlix, Inc, a Nevada Corporation (the
"Purchaser")


WHEREAS, the Purchaser desires to purchase, and the Seller desires to sell, an
aggregate of 15,000,000 shares (the ''Shares") of the common stock of Seen on
Screen TV, Inc. par value $0.001 per share (the "Common Stock"), upon the terms
and conditions hereof.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Purchaser and the Seller hereby agree as follows:


SECTION 1:  SALE OF THE SHARES


1.1 Sale of the Shares.  Subject to the terms and conditions hereof, the Seller
will sell and deliver to the Purchaser and the Purchaser will purchase from the
Seller, upon the execution and delivery hereof, the Shares for services
rendered.


SECTION 2:  CLOSING DATE; DELIVERY


2.1 Closing Date.  The closing of the purchase and sale of the Shares hereunder
(the "Closing") shall be held immediately following the delivery to the Seller
by the Purchaser, this Agreement and the payment referred to in Section 1
hereof.


2.2 Delivery at Closing.  At the Closing, the Seller will deliver to the
Purchaser a stock certificate registered in the Purchaser's name, representing
the number of Shares to be purchased by Purchaser hereunder, against payment of
the purchase price as indicated above.


SECTION 3:  REPRESENTATIONS AND WARRANTIES OF PURCHASER


The Purchaser hereby represents and warrants to the Seller as follows:


3.1 Transfer of Shares.  The Shares have not been registered under the
Securities Act and cannot be sold or otherwise transferred without an effective
registration or an exemption therefore.


3.2 Experience.  The Purchaser has such knowledge and experience in financial
and business matters that the Purchaser is capable of evaluating the merits and
risks of investment in the Shares and of making an informed investment decision.
The Purchaser has adequate means of providing for the Purchaser's current needs
and possible future contingencies and the Purchaser has no need, and anticipates
no need in the foreseeable future, to sell the Shares for which the Purchaser
purchases.  The Purchaser is able to bear the economic risks of this investment
and, consequently, without limiting the generality of the foregoing, the
Purchaser has sufficient net worth to sustain a loss of the Purchaser's entire
investment in the Shares in the event such loss should occur.  Except as
otherwise indicated herein, the Purchaser is the sole party in interest as to
its investment in the Shares, and it is acquiring the Shares solely for
investment for the Purchaser's own account.


3.3 Investment; Access to Data.  The Purchaser has carefully reviewed and
understands the risks of, and other considerations relating to a purchase of the
Shares and an investment in the Common Stock.  The Purchaser has been furnished
with materials requested and has been afforded the opportunity to ask questions
and receive answers concerning the Shares.  Representatives of the Seller have
answered all inquiries that the Purchaser has made.







6
VoiceFlix, Inc.
AF
   
Seen on Screen TV, Inc.
AJ


